Citation Nr: 1038072	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2008, the Veteran testified regarding this matter at a 
Decision Review Officer (DRO) hearing.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's 
current tinnitus disability is related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in September 2005 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claim for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  The notice provided in this letter did not 
address how VA determines disability ratings and effective dates 
if service connection is awarded.  However, the Board finds that 
this omission did not prejudice the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was provided with notification of how VA determines 
disability ratings and effective dates if service connection is 
awarded by letter dated in November 2006.  Although it was sent 
to him after the initial AOJ decision in this matter, the Veteran 
had ample opportunity to respond prior to subsequent 
adjudication.  Service connection further is denied herein, and 
hence no disability rating or effective date will be assigned.  
The notification requirements of the VCAA therefore have been 
satisfied in this case.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and identified private treatment records.  The 
Veteran submitted additional private treatment records.  In March 
2008, he was afforded a VA audiological examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  The Board therefore finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for tinnitus.  He contends 
that this disability is due to his in-service noise exposure.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established if a Veteran can demonstrate 
(1) the condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's DD-214 denotes military occupational specialties of 
programming specialist and programming technician.  His service 
personnel records confirm that he worked extensively with 
computers.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
ear problem, to include tinnitus.  At his October 1979 separation 
examination, he denied having or ever having had ear trouble.

In his December 2005 notice of disagreement, the Veteran reported 
that he was exposed to loud noise during basic training from 
rifle fire and explosions simulated in confined spaces.  He also 
reported such exposure from flying in propeller cargo planes, 
working in computer rooms with impact printers, card handling 
equipment, and fans, and working and living close to flight lines 
and runways.  Finally, the Veteran reported that he was not 
provided with hearing protection when undertaking these 
activities.

Treatment records from Dr. W.B. reflect the following.  The 
Veteran complained of left ear pain, among other things, in 
December 2002.  He was diagnosed with left serous otitis.  In 
April 2005, he complained of mild tinnitus.  Another complaint 
was made in October 2006.  At that time, the Veteran described 
his tinnitus as a bilateral ringing and whining noise that is 
somewhat constant.  He indicated that it has been bothering him 
for awhile.  A diagnosis of tinnitus was rendered.

In a statement dated in December 2006, the Veteran asserted that 
his doctor told him the ringing in his ears could be the result 
of hearing trauma that occurred many years in the past.  He 
further asserted that his most significant noise exposure 
occurred during service, particularly from working in computer 
rooms.

The Veteran reiterated at his January 2008 DRO hearing that his 
doctor told him that symptoms can manifest many years after noise 
exposure takes place.  He also reiterated his allegations 
regarding in-service noise exposure and not being provided ear 
protection.  With respect to onset, he testified that "the 
constant ringing in his ears, a high pitched whine all the time 
...started three or four years ago and has gotten progressively 
worse."  He testified that he first noticed the ringing in his 
ears "about six years ago" awhile later.  Finally, the Veteran 
reported that his occupation since service involved dealing with 
computers in a commercial environment, which kept him out of loud 
computer rooms.

Contemporaneous to the DRO hearing, the Veteran submitted charts 
on permissible noise exposure from the Occupation Safety and 
Health Administration (OSHA)'s and a general estimate of work-
related noise exposure from the National Institute for 
Occupational Safety and Health (NIOSH).

The Veteran was afforded a VA audio examination in March 2008.  
He reported that he began to notice bilateral tinnitus about 4 to 
5 years ago.  He also reported unprotected military noise 
exposure from working near loud computers and machines and living 
near airfields as well as occasional recreational noise exposure 
from using power tools.  He denied occupational noise exposure.  
The Veteran lastly reported that his doctor told him his tinnitus 
could have been caused by military noise exposure many years 
prior.  After additionally reviewing the claims file and 
conducting a physical examination, the medical examiner diagnosed 
the Veteran with bilateral tinnitus.  However, he opined that 
"it would seem less likely as not" that the Veteran's tinnitus 
is due to his military noise exposure given the long time period 
between the onset of the tinnitus and such exposure.  The medical 
examiner noted in this regard that the Veteran separated from 
service over 18 years ago.

In a September 2008 statement, the Veteran reported that the 
ringing in his ears started in late 1980, the year after he 
separated from service.  He indicated that it was slight and not 
a significant problem then but gradually became much more severe.  
He then explained that he previously reported an onset within the 
past 4-6 years because "questions by the VA are not entirely 
explicit as to when the difficulty becomes a problem" and this 
timeframe is when his tinnitus had become so severe he complained 
to his doctor and filed his claim.

Given the above evidence, the Board finds that service connection 
for tinnitus is not warranted.  A diagnosis of tinnitus was 
rendered by Dr. W.B., and a diagnosis of bilateral tinnitus was 
rendered by the medical examiner who conducted the Veteran's 
March 2008 VA audiological examination.  The first Hickson 
requirement of a current disability therefore is met.  Military 
noise exposure primarily from computers and other equipment, but 
also from weapon fire and aircraft, has been reported by the 
Veteran.  He is competent to provide such an account of his in-
service experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  He also is credible insofar as his exposure to loud 
noise from computers and other equipment is concerned.  Indeed, 
his DD-214 reflects military occupational specialties of 
programming specialist and programming technician.  His service 
personnel records show that he worked extensively with computers.  
The Board finds it plausible that the operation of multiple 
computers at once created a noisy environment.  As such, the 
Veteran's in-service noise exposure is conceded and the second 
Hickson requirement is met.

However, the third Hickson requirement has not been met.  The 
evidence does not show that the Veteran's current tinnitus 
disability is related to his service.  Service treatment records 
are silent with respect to any ear problems, to include tinnitus.  
At his October 1979 separation examination, the Veteran denied 
having or ever having had ear trouble.  His first complaint of 
any ear problem is not reflected in the record until December 
2002, while his first complaint and diagnosis of tinnitus is not 
reflected until April 2005.  A significant lapse in time between 
service and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
considerable gap of over 25 years from the time the Veteran 
separated from service in 1979 and the time tinnitus first is 
noted in his post-service treatment records in 2005 is 
significant evidence against the Veteran's claim.

The Board acknowledges the Veteran's contention that his tinnitus 
is related to his service.  However, he is not competent to 
render an opinion that requires specialized training, such as an 
opinion regarding the etiology of a medical disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The only competent 
etiology opinion of record is against the Veteran's claim.  
Specifically, the medical examiner who conducted the Veteran's 
March 2008 VA audiological opined, after listening to the 
Veteran's reported history, physically examining him, and 
reviewing the claims file, that his tinnitus would seem less 
likely as not due to military noise exposure given the long time 
period between its onset and such exposure.

The Board also acknowledges the Veteran's contention in his 
September 2008 statement that he has experienced ringing in his 
ears continuously since late 1980, a year after he separated from 
service.  Given that tinnitus is capable of lay observation, the 
Veteran is competent to set forth this contention.  See Barr, 21 
Vet. App. at 307; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board, however, is within its province to determine 
whether it is credible.  Barr, 21 Vet. App. at 307.

As noted above, the evidence does not show that the Veteran's has 
experienced continuous tinnitus symptomatology since around the 
time of his separation from service.  This alone is not enough to 
find that the Veteran's contention in this regard lacks 
credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir. 2006).  In this case, however, other factors weight against 
the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995) (holding that credibility generally can be 
evaluated by a showing of interest, bias, or inconsistent 
statements).  His contention conflicts with his January 2008 DRO 
hearing testimony and his report at the March 2008 VA 
audiological examination that the onset of his tinnitus was 
between three and six years ago.  Attempting to explain away the 
inconsistency, the Veteran stated that "questions by the VA are 
not entirely explicit as to when the difficulty becomes a 
problem."  The Board notes, however, that the Veteran's 
representative posed the question regarding the onset of his 
tinnitus at the January 2008 DRO hearing.  The Veteran did not 
seek clarification, hesitate before answering, or otherwise 
indicate that he was confused regarding the question posed.  
There also is no evidence that he was confused about the 
questions regarding onset posed by the VA medical examiner who 
conducted the March 2008 audiological examination, as he gave the 
same answer there as at the DRO hearing.  The Board also notes 
that the Veteran indicated at this examination and hearing as 
well as in a December 2006 statement that his doctor told him 
tinnitus could manifest many years after noise exposure takes 
place.  Finally, the Board notes that the Veteran's reports that 
his tinnitus began around three to six years ago outnumber two to 
one his report that this disability began shortly after service.  
The reports that his tinnitus began around three to six years ago 
also were made earlier than the report that this disability began 
shortly after service.  The Veteran's personal interest in 
receiving monetary benefits may be taken into account in 
considering these points.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The Board finds that his September 2008 
contention that he has experienced ringing in his ears 
continuously since late 1980 has little probative value compared 
to the other evidence of record for each of these reasons.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for tinnitus.  The 
doctrine of reasonable doubt therefore is not applicable, and 
service connection is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


